PER CURIAM.
This is an appeal by the husband Lane Mitzenmacher from a temporary alimony award in a marriage dissolution action. Because the general master before whom this matter was heard received substantial, competent evidence to support his findings that (1) the husband has a “net disposable income of $1,680.00 per month, without regard to [his] future need to pay for separate living quarters at some future date,” and (2) the husband “reasonably requires the entirety of his net available funds of $1,680.00 per month for his current non-household expenses” so that he has no financial ability to pay temporary alimony, the trial court erred in rejecting the general master’s recommendation that no temporary alimony be awarded in this case and in awarding $200 a week in temporary alimony. The trial court reached this result because “[t]he general master erred as a matter of law by taking into *51account prospective expenses of [the] husband ...the general master’s report, however, clearly reflects that prospective living expenses were expressly excluded from the husband’s present living expenses. The trial court was, accordingly, in error in rejecting the general master’s recommendation and in awarding temporary alimony which is clearly beyond the financial ability of the husband to pay. Mahan v. Mahan, 88 So.2d 545 (Fla. 1956); Horton v. Horton, 573 So.2d 423 (Fla.3d DCA 1991); Fields v. Fields, 533 So.2d 922 (Fla.2d DCA 1988); Herr v. Herr, 463 So.2d 447 (Fla.4th DCA 1985); McAnespie v. McAnespie, 200 So.2d 606 (Fla.2d DCA 1967).
The order appealed from awarding temporary alimony is reversed and the cause is remanded to the trial court with directions to deny the wife’s motion for temporary alimony.
Reversed and remanded.